___________

                                 No. 96-2184
                                 ___________

Laura Berry,                         *
                                     *
           Appellant,                *
                                     *
     v.                              *
                                     *   Appeal from the United States
Jay L. Oswalt; Gaylon Lay;           *   District Court for the
Jay Blankenship, Warden              *   Eastern District of Arkansas.
Virginia W. Wallace; Larry           *
Norris, Director; D. D. Cook;        *
Katherine Green; Kevin Murphy;       *
C.O.-1 Wright; C.O.-1 R. Reed;       *         [UNPUBLISHED]
Sgt. Tammy Patton, formerly          *
known as Tammy Ridgeway; A.          *
Bradley, Classification Officer,*
                                     *
           Appellees.                *


                                 ___________

                   Submitted:    November 18, 1996

                        Filed:   January 23, 1997
                                 ___________

Before McMILLIAN, Circuit Judge, Henley, Senior Circuit Judge, and MORRIS
      SHEPPARD ARNOLD, Circuit Judge.

                                 ___________

HENLEY, Senior Circuit Judge.


     Laura Berry, an inmate of the Tucker Women's Unit of the Arkansas
Department of Correction, appeals from the district court's1 denial of her
motion for a preliminary injunction.     We affirm.


     The district court correctly held that Berry was not entitled to
preliminary injunctive relief on her legal mail and "legal




      1
      The Honorable James M. Moody, United States District Judge
for the Eastern District of Arkansas.
trunk" claims.   See Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,
113 (8th Cir. 1981).     "'[W]hether a preliminary injunction should issue
involves consideration of (1) the threat of irreparable harm to the movant;
(2) the state of balance between this harm and the injury that granting the
injunction will inflict upon other parties litigant; (3) the probability
that movant will succeed on the merits; and (4) the public interest.'"
Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (quoting Dataphase, 640
F.2d at 114).    "The burden of proving that a preliminary injunction should
be issued rests entirely with the movant."            Id.    "We review a district
court's grant or denial of preliminary injunctive relief for an abuse of
discretion or misplaced reliance on an erroneous legal principle."               Id.



         As to the legal mail claim, at an evidentiary hearing Major
Luckett, chief of security at Tucker, testified that the prison's mail
policy regarding outgoing legal mail required officers to review documents
inside   envelopes   marked   "legal   mail"    to   "make   sure   they   are   legal
documents."   He explained that the policy was necessary because of security
concerns.   He further explained that officers did not read the documents,
but only "skimmed" them to verify that they were in fact legal, and after
an officer verified the documents he returned the documents and the
envelope to the inmate, who would seal the envelope before mailing.                 In
response to questioning by the court, Luckett confirmed that an officer was
"only to check the mail as far as necessary to confirm that it is going to
a lawyer," and that if an officer read a letter addressed to a lawyer he
or she would be violating the policy.          Luckett stated that he knew of no
violations of the policy.


     At the hearing, Officer Angela Lovett testified that on one occasion
she attempted to verify Berry's legal mail.           According to Lovett, Berry
took some grievance forms and a piece of notebook paper out of an envelope
and gave them to Lovett for verification.            As Lovett was "skimming" the
page of notebook paper, Berry




                                       -2-
complained that Lovett was reading her mail.        Lovett offered Berry the
opportunity to have another officer verify the mail, but Berry declined.
According to Lovett, when she "skimmed" a document she did not read it, but
only looked for something that "caught" her eye which would indicate that
the document pertained to a legal matter.    In this case, Lovett stated that
she did not see an attorney's name on the page or anything else indicating
it was legal mail.     In fact, Lovett testified that she could not have read
the page because she could not decipher Berry's handwriting.


      Although Berry had alleged that the prison's mail policy required
prison officials to read inmates' outgoing legal mail, see Thongvanh v.
Thalacker, 17 F.3d 256, 258-59 (8th Cir. 1994) ("prison officials have a
duty to maintain security within the prison, and this may include reading
inmates' incoming and outgoing mail, with the exception of legal mail"),
the district court correctly held that Berry failed to demonstrate the
existence of such a policy, which, we believe, indeed might pose a threat
of irreparable harm.    In addition, we do not believe that Berry even proved
that Lovett violated the verification policy or a likelihood that the
policy was unconstitutional.    Even if she had, an isolated violation still
would not necessarily be cause for issuance of a preliminary injunction.
See Goff, 60 F.3d at 521.


      Although at this stage we express no opinion on the merits of the
policy, we note that in Bell-Bey v. Williams, 87 F.3d 832 (6th Cir. 1996),
the Sixth Circuit rejected an inmate's challenge to a prison mail policy,
which required prison officials to "inspect" outgoing legal mail to
determine whether the mail was in fact legal mail.      The court upheld the
policy, noting that there was no proof that the policy directed officials
to read prisoners' legal mail.    Id. at 839.   In addition -- and we believe
importantly -- the court noted that there were "procedural safeguards to
ensure that a prison employee only looks for identifiable information."
Id.   Under the policy at issue, "1) the official's inspection [wa]s




                                      -3-
limited to scanning legal mail for docket numbers, case title, requests for
documents, et cetera; 2) the inspection [wa]s conducted in the prisoner's
presence in his cell; and 3) the prisoner [could] seal his mail after the
inspection [wa]s completed."       Id. at 837.


     As to Berry's claim concerning removal of a trunk containing legal
materials from her cell, the district court correctly concluded that she
failed to demonstrate a threat of irreparable harm.       Prison officials did
not require destruction of her legal materials, but merely required storage
of them elsewhere.      As the district court noted, Berry had not demonstrated
how storage of the materials outside her cell would impair her access to
the courts.    See Lewis v. Casey, 116 S. Ct. 2174, 2179-82 (1996).


     Accordingly, we affirm the denial of preliminary injunctive relief.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-